Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on December 1, 2021, which paper has been placed of record in the file.
2.           Claims 1-4, 6-8, and 10-11 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-4, 6-8, and 10-11 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving new plan-related information data indicating predetermined plan-related information…, using the new plan-related information data received…to determine a decision variable for the constraint and the objective function, and determining the decision variable for the new plan…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including an observation, evaluation, judgment, and opinion). Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a generating device, a storage device, an input device, and using the devices to perform storing, receiving, and determining steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of storing, receiving, and determining steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. . Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0017] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claim 10, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 10 directed to method, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-4, 6-8, and 10-11 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
5.         Claims 1-4, 6-8, and 10-11 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “the candidate teacher data includes a plan number, a plan before modification for learning corresponding to the plan number that indicates a product, a process, a process period of time and a start time of the process to executed on the product, a plan after the modification for learning that has been obtained by modifying the plan before the modification for the learning by a planner indicating a modification of at least one of the product, the process, the process period of time and the start time of the plan before modification for learning, and the plan-related information of the plan before the modification for the learning corresponding to the plan number indicating a date of execution of the plan, a number of jobs which is based on the number of the plurality of products and the number of the processes for each product, and a respective color of at least one product.”



                                      Response to Arguments/Amendment
6.      Applicant's arguments with respect to claims 1-4, 6-8, and 10-11 have been fully considered but are persuasive.
           
            I. Claim Rejections - 35 USC § 112
             Applicant’s Amendment with respect to claims 1-4, 6-8, and 10-11 overcomes the rejection. According, the 112 rejection has been withdrawn.

            II. Claim Rejections - 35 USC § 101
              Claims 1-4, 6-8, and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments, the Examiner submits that the new limitations added to the claims do not overcome the 101 rejection of Abstract idea. The limitations “the plan is a production plan of a manufacturing facility in which a plurality of products are manufactured according to a plurality of processes, the constraint including an order constraint indicating a process of one of the plurality of products must be completed before a process of another product is started, the constraint further including a facility constraint which indicates a process cannot be completed on a certain product” is merely defined the plan is “a production plan of a manufacturing facility…”, and merely recites data needed for generating a production plan, it does not recite any process for manufacturing a product. Similarly, the limitations “the candidate teacher data includes a plan number, a plan before modification for learning corresponding to the plan number that indicates a product, a process, a process period of time and a start time of the process to be executed on, the product, a plan after the modification for learning that has been obtained by modifying the plan before the modification for the learning by a planner indicating a modification of at least one of the product, the process, the process period of time and the start time of the plan before modification for learning, and the plan-related information of the plan before the modification for the learning corresponding to the plan number indicating a date of execution of the plan, a number of jobs which is based on the number of the plurality of products and the number of the processes for each product, and a respective color of at least one product” are data needed for generating a production plan, it does not recite any process for manufacturing a product. Therefore, The claim recites the following limitations: receiving new plan-related information data indicating predetermined plan-related information…, using the new plan-related information data received…to determine a decision variable for the constraint and the objective function, and determining the decision variable for the new plan…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including an observation, evaluation, judgment, and opinion). Accordingly, the claim recites an abstract idea. 
           Moreover, the claims are not integrated into a practical application and do not provide any improvement to the technology. The new limitations added are just mere data needed generating a production plan, it does not recite any process for manufacturing a product. Therefore, the claim recites the additional elements of a generating device, a storage device, an input device, and using the devices to perform storing, receiving, and determining steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of storing, receiving, and determining steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
              According, the 101 rejection is maintained.
 
         III. Claim Rejections - 35 USC § 102
 Applicant’s Amendment with respect to claims 1-4, 6-8, and 10-11 overcomes the rejection. According, the 102 rejection has been withdrawn.



                        
                                                                  Conclusion
7.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8.        Claims 1-4, 6-8, and 10-11 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Isola et al. (US 2021/0138264) disclose the system obtains a first treatment plan generated in accordance with values of parameters quantifying an amount of radiation provided by radiation components, obtains an instruction to change a radiation dose delivered to at least one volume element, and directly calculates, for each of the radiation components, a change of the amount of radiation provided by the radiation component 
            Lee et al. (US 2020/0076196) disclose a building energy system for a building includes an energy storage system (ESS) configured to store energy received from an energy source and provide the stored energy to one or more pieces of building equipment to operate the one or more pieces of building equipment.
             Wenzel et al. (US 2019/0303830) disclose a method for generating an optimal nominated capacity value for participation in a capacity market program (CMP) includes generating, by a processing circuit, an objective function.
            Ranganathan et al. (US 2021/0031054) disclose a Treatment Planning System (TPS) is then applied to generate an individualized radiation treatment plan for the patient.
            Elbsat et al. (US 2018/0254632) disclose the system includes a planning tool configured to identify one or more selected functionalities of the energy storage system and generate a cost function defining a cost of operating the energy storage system over an optimization period.
            Hibbard (US 2019/0333623) discloses techniques for generating radiotherapy treatment plans and establishing machine learning models for the generation and optimization of radiotherapy dose data.
            Bzdusek et al. (US 2017/0259082) disclose a system and method for automatically generating radiation therapy treatment plans including one or more processors configured to capture geometries of organs at risk and a target volume specific to a subject, and use a shape-based algorithm to mine (152) a knowledgebase (38) of previously constructed treatment plans for similar geometries to the subject.


10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
February 24, 2022